United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 06-2099
Issued: January 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ July 13, 2006 merit decision. Under 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
left elbow condition in the performance of duty.
FACTUAL HISTORY
On April 17, 2006 appellant, a 45-year-old distribution clerk, filed a Form CA-2a claim for
benefits, alleging that she sustained a recurrence of disability as of April 9, 2006 causally related to
a January 14, 2006 left elbow injury.

In support of her claim, appellant submitted a February 8, 2006 report from Dr. Daniel G.
Kalbac, a Board-certified orthopedic surgeon, who stated that appellant related left elbow pain and
soreness after lifting some metal trays or boxes. Dr. Kalbac indicated that there were no previous
elbow problems. He diagnosed lateral epicondylitis of the left elbow. Dr. Kalbac noted that
appellant was on light duty with restrictions of no lifting exceeding 10 pounds with the left upper
extremity. The record includes a copy of appellant’s March 4, 2006 acceptance of light duty, with
restrictions on lifting more than 10 pounds and overtime work consisting of casing trays of flats.
By letter dated May 8, 2006, the Office informed appellant that, based on the information it
had received, it did not consider her claim as one for a recurrence of disability. The Office advised
appellant that it would adjudicate her claim as a new injury.
By letter dated May 26, 2006, the Office advised appellant that it required additional
factual and medical evidence to determine whether she was eligible for compensation benefits.
The Office asked appellant to submit a comprehensive medical report from her treating physician
describing her symptoms and the medical reasons for her condition. The physician was asked to
address whether her diagnosed condition of left elbow epicondylitis was causally related to her
federal employment. The Office requested that appellant submit the additional evidence within 30
days.
Appellant submitted reports dated May 16 and June 9, 2006 from Dr. Kalbac who
essentially reiterated his previous findings, conclusions and diagnosis.
By decision dated July 13, 2006, the Office denied appellant’s claim, finding that she
failed to submit medical evidence sufficient to establish that she sustained a left elbow condition
in the performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

2

statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
A claimant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed cervical condition and her federal
employment. This burden includes providing medical evidence from a physician who concludes
that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.5
ANALYSIS
The Board finds that appellant has failed to submit medical evidence containing a
rationalized, probative opinion which relates her claimed left elbow condition to factors of her
employment. For this reason, she has not discharged her burden of proof to establish her claim
that this condition was sustained in the performance of duty.
In support of her claim, appellant submitted the February 8, May 16 and June 9, 2006
reports from Dr. Kalbac. These reports, however, did not address how her diagnosed left
epicondylitis condition was causally related to employment factors. Dr. Kalbac related that
appellant had experienced left elbow pain and soreness after lifting some metal trays or boxes and
indicated that there were no previous elbow problems. He also indicated that appellant had been
placed on light duty with restrictions of no lifting exceeding 10 pounds and no lifting cases or flats
of mail. However, Dr. Kalbac did not explain how appellant’s duties as a mail clerk would cause
or contribute to her left elbow condition. The mere fact that appellant was asymptomatic of prior
elbow problems or that the condition manifested itself during a period of employment does not
raise an inference of causal relation.6 His opinion is of limited probative value as it does not
contain medical rationale explaining how or why appellant’s left elbow condition was currently
affected by or related to factors of her employment.7
4

Id.

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

See Ernest St. Pierre, 51 ECAB 623 (2000).

7

William C. Thomas, 45 ECAB 591 (1994).

3

The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of the physician’s knowledge of the facts of the
case, the medical history provided, the care of analysis manifested and the medical rationale
expressed in support of stated conclusions.8 Dr. Kalbac’s opinion is of diminished probative
value for the further reason that it is generalized in nature and equivocal in that he was not able
to state conclusively that appellant’s left elbow condition was causally related to her
employment. The Office properly found that appellant did not sustain a left elbow condition in
the performance of duty.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence. The Office advised appellant of the medical evidence
required to establish her claim. However, she failed to submit such evidence. Accordingly, the
Office properly denied appellant’s claim for compensation based on a left epicondylitis
condition.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
left elbow condition was sustained in the performance of duty.

8

See Anna C. Leanza, 48 ECAB 115 (1996).

9

See id.

4

ORDER
IT IS HEREBY ORDERED THAT the July 13, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: January 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

